This application for stay of the mandate of the Tennessee Court of Appeals, Middle Section, was presented to Mr. Justice Stewart as Circuit Justice on February 16, 1978, and referred by him to the Conference. Whereupon the Court requested the State to file an expedited response to the application by noon, February 21, 1978. The response was received in due course and a special conference was called to consider the matter. It is hereby ordered that the application be denied.
The Chief Justice and Mr. Justice Blackmun dissent and would grant the stay.